EXHIBIT 10.2(C)

 

SECOND AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (the “Second
Amendment”) is entered into effective as of July 1, 2003 by and between
GREENVILLE MARINE CORPORATION, with its principal place of business, at P.O. Box
539, Greenville, Washington County, Mississippi (“Lessor”) and GREENVILLE
RIVERBOAT, LLC, with its principal place of business at 201 N. Lakefront Drive,
Greenville, Washington County, Mississippi (“Lessee”). Lessor and Lessee are
sometimes hereafter collectively referred to as the “Parties,” and “Party” shall
mean either of them.

 

WHEREAS, Lessor and Rainbow Entertainment, Inc. (“Rainbow”) entered into an
Amended and Restated Lease Agreement dated January 20, 1995 (the “Lease”); and

 

WHEREAS, by Assignment and Assumption of Lease dated October 24, 1995, Rainbow
assigned all of its right, title and interest in and to the Lease to Lessee; and

 

WHEREAS, effective as of October 26, 1995, the Parties entered into that First
Amendment to Amended and Restated Lease Agreement; and

 

WHEREAS, the Parties hereto desire to further amend the Lease in accordance with
the terms of this Second Amendment.

 

NOW, THEREFORE, for and in consideration of the mutual promises, agreements,
covenants, representations and warranties of the Parties contained herein and in
the Lease, as previously amended, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree that the Lease is hereby further amended
as follows:

 

1. Defined Terms. Except as otherwise set forth herein, all defined terms used
in this Second Amendment (which are capitalized for identification) shall have
the meaning assigned to them in the Lease, as previously amended.

 

2. Rental. Section 4.3 of the Lease is hereby amended and restated as follows:

 

4.3. The minimum monthly Base Rent, Base Percentage Rent and Secondary
Percentage Rent for the first renewal term, July 1, 1999, through June 30, 2004,
will be the

 

--------------------------------------------------------------------------------


 

same as for the last four (4) years of the initial term of the lease. The
minimum Base Rent after the first renewal term and for all succeeding terms
shall be $75,000.00 per month and the Base Percentage Rent shall be a sum of
money equal to two percent (2%) of the total Gross Gaming Revenues (as defined
in this Lease) in addition to the eight percent (8%) Secondary Percentage Rent
of annual gross revenues above $36,575,000.00 calculated in accordance with
Section 4.2 of the Lease and payable as set forth in Section 4.2 of the Lease.

 

3. Sublease. Section 5.3 of the Lease is hereby amended and restated as follows:

 

5.3 (a) Lessor acknowledges that pursuant to the terms of that certain Sublease
Agreement dated as of June 26, 1996 (the “Sublease”), Lessee subleased that
certain part of the premises shown in cross-hatched on Exhibit “B” thereto (the
“Subparcel”) to Sargasso Corporation, an affiliate of Wimar Tahoe Corporation
(the “Subtenant”). Lessee represents and warrants to Lessor that said Sublease
is in full force and effect and has not been amended, and that the Sublease
shall not be amended without the prior, written consent of Lessor. Lessor’s
consent shall not be unreasonably withheld provided that such proposed amendment
does not (i) materially reduce the value of the overall Premises, (ii) adversely
affect Lessor’s right to terminate as provided for in (c) below, (iii) adversely
affect or diminish any other rights of Lessor under the Lease, or (iv) adversely
affect or diminish Lessee’s obligations to Lessor under the Lease.

 

(b) Lessee shall have the right (with the prior, written consent of Lessor) to
sublease up to two and one-half acres (including the Subparcel) to Wimar Tahoe
Corporation or any affiliate of Wimar Tahoe Corporation on such terms and
conditions as Lessee determines are acceptable in its reasonable business
judgment but only for the purpose of developing, constructing and operating an
additional or expanding or modifying an existing motel, hotel, restaurant, bar,
business office, entertainment facilities for the performing arts, or other
related facilities on the additional subparcel; provided, however, the
additional subparcel will not be utilized in any way for gaming purposes or
operations, except that which is operated at the Premises by the Lessee (or the
Lessor and his assigns if this Lease is terminated). Any motel or hotel shall be
constructed and

 

2

--------------------------------------------------------------------------------


 

maintained as a quality facility similar to hotels and motels operated under
nationally-known franchises which charge the same rates as subtenant. Any
restaurant or bar shall be constructed and maintained as a quality facility.
Subtenant shall agree to keep all facilities in good condition and repair,
excepting ordinary wear and tear, and such covenant shall be enforceable by
Lessor. Subtenant and Lessee shall share parking availability on the Premises as
agreed in the additional sublease.

 

(c) In the event that this Lease is terminated for any reason, Lessee agrees
that the Sublease (and any renewal or extension thereof) and any additional
sublease entered into by Lessee pursuant to 5.3(b) above shall be terminated
simultaneously with the termination of this Lease. Lessee and Subtenant agree
that they shall execute an amendment to the Sublease substantially in the form
attached as Exhibit “A” hereto, the terms of which are incorporated herein by
reference, simultaneously with the execution of this Second Amendment. Moreover,
in the event Lessee shall enter into an additional sublease as provided for in
5.3(b) above, Lessee agrees that such additional sublease shall include a
provision that it shall be terminated simultaneously with the termination of
this Lease.

 

(d) Subtenant and any additional subtenant (as provided for in 5.3(b) above)
shall have the right to grant a mortgage on or assign under a deed of trust all
of such subtenant’s sublease interest in such subparcel upon the terms and
conditions set forth in Section 12 of this Lease.

 

4. Taxes. Section 7 of the Lease is hereby amended and restated as follows:

 

Section 7. Taxes. Lessee shall be responsible for the payment of all ad valorem
taxes and assessments attributable to the Premises (and the improvements located
thereon) for 2003 and thereafter during the term of the Lease.

 

5. Improvements. Section 13 of the Lease is hereby amended and restated as
follows:

 

Section 13. Improvements. Upon expiration or termination of this Lease, all
improvements to the Premises (including, without limitation, site

 

3

--------------------------------------------------------------------------------


 

improvements, buildings and Fixtures) shall remain with the Premises and become
the property of the Lessor. For purposes of this section, “Fixtures” shall be
deemed to include, without limitation: permanently installed equipment such as
sinks, light fixtures and chandeliers, bars, dishwashers, stoves, grills, ovens,
broilers, fryers, vent hoods, fire extinguisher systems, coolers, refrigerators,
freezers, warmers, counters and cabinets, ice makers, built-in booths, and waste
disposals; sewage disposal systems; electrical systems (including but not
limited to generators); heating, air conditioning and ventilation systems;
plumbing systems; and telephone systems (excluding the actual telephones).
Lessor agrees that Lessee shall have the right to remove movable personal
property (that is not attached to any of the improvements and that is not
included within the definition of “Fixtures” as set forth above), gaming
equipment, furniture and furnishings, and any vessel, boat or barge operated as
a casino, to the extent Lessee desires to remove such items and to the extent
that such items can be removed without causing structural damage or alterations
to the remaining improvements on the Premises or to the Premises. Upon removal
of any such personal property, Lessee shall properly repair any and all damage
to the Premises (and the remaining improvements located thereon) caused by the
removal. Notwithstanding anything contained herein to the contrary, Lessee
agrees that neither it nor the Subtenant shall remove any buildings, barges,
bridges (or any components thereof) or other improvements located in the area
cross-hatched on Exhibit “B” hereto, the terms of which are incorporated herein
by reference.

 

6. Notice. Section 25 of the Lease is hereby amended and restated in its
entirety as follows:

 

Section 25. Notice. Any notice or request to be given or furnished under the
Lease by either Party to the other Party shall be in writing and shall be
delivered personally or sent via facsimile transmission or registered or
certified mail, postage prepaid, or by prepaid overnight delivery service, at
the addresses or facsimile numbers listed below. A notice or request shall be
deemed to be given (i) when delivered personally, (ii) when sent by facsimile
transmission, or (iii) when sent by certified mail or overnight delivery
service, at the time of delivery as indicated on the duly completed U. S. Postal
Service return receipt or at the

 

4

--------------------------------------------------------------------------------


 

time of package pickup as indicated on the records of or certificates provided
by the overnight delivery service.

 

If to Lessor, to:

 

Mr. D. John Nichols, President
Greenville Marine Corporation
2219 Harbor Front Road
Post Office Box 539
Greenville, MS 38702-0539
Facsimile No.: 662-332-1010

 

with a copy to:

 

Robert N. Warrington, Esq.
Campbell, DeLong, Hagwood & Wade, LLP
P. O. Box 1856
923 Washington Avenue
Greenville, Mississippi 38702-1856
Facsimile No.: (662) 334-6407

 

If to Lessee, to:

 

Wimar Tahoe Corporation, Manager
Greenville Riverboat, LLC
207 Grandview Drive
Ft. Mitchell, KY 41017
Attn: William J. Yung, President
Facsimile: 859-578-1190

 

with a copy to:

 

Sargasso Corporation
207 Grandview Drive
Ft. Mitchell, KY 41017
Attn: William J. Yung, President
Facsimile: 859-578-1190

 

7. Default. A new section 26.5 is added to the Lease as follows:

 

26.5. It is the intention of the Parties that the Lessee shall continuously
operate a casino on the Premises throughout the term of this Lease and any
renewal or extension thereof. Accordingly, in the event Lessee shall fail to
continuously operate a casino on the Premises at any time during the term of
this Lease or any renewal or extension thereof, for a period of sixty (60) days,
then such failure to continuously

 

5

--------------------------------------------------------------------------------


 

operate a casino shall constitute an “Event of Default.” Notwithstanding, the
above shall not apply in the event Lessee shall fail to continuously operate a
casino for more than sixty (60) days due to war, terror attack, civil commotion,
flood, fire, tornado, or other act of God, casualty, governmental regulations or
restrictions, act of any governmental authority, labor difficulties, shortages
of or inability to obtain labor, materials, or equipment, or other circumstances
outside of the direct or indirect control of Lessee, Subtenant, Wilmar Tahoe
Corporation, Columbia Sussex Corporation, William J. Yung, JMBS Casino, LLC,
Joseph A. Yung, any future subtenant, (including their respective successors and
assigns) or any of their respective owners, shareholders, directors, officers,
agents or trustees, or any other person, entity, trust, or association related
to, affiliated with, organized by, owned by, or otherwise related to or
controlled by any of them; provided that Lessee shall be diligently pursuing
restoration of the Premises and the reopening of the casino.

 

8. Renewal. Lessor acknowledges that by execution of this Second Amendment
Lessee has exercised its right to renew the Lease for another five (5) year
period beginning on July 1, 2004.

 

9. Conflicting Provisions. In the event of any conflict between the terms of
this Second Amendment and any other provision of the Lease or the First
Amendment, the terms of this Second Amendment shall be deemed to control.

 

10. Agreement Unchanged. The Parties agree that except as set forth in this
Second Amendment, the Lease, as previously amended by the First Amendment, shall
remain in full force and effect.

 

11. Counterparts. The Parties agree that this Second Amendment may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which shall constitute but one document.

 

-Remainder of Page Intentionally Left Blank-

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
and delivered by their duly authorized representatives as of the day and year
first above written.

 

 

GREENVILLE MARINE CORPORATION,

 

A Mississippi corporation

 

 

 

 

By:

/s/ D. John Nichols

 

D. John Nichols,

 

President

 

 

 

 

 

 

 

GREENVILLE RIVERBOAT, LLC,

 

A Mississippi limited liability company

 

 

 

 

By:

Wimar Tahoe Corporation,

 

A Nevada corporation, its Sole Manager

 

 

 

 

By:

/s/ William J. Yung

 

William J. Yung, President

 

SARGASSO CORPORATION, a Kentucky corporation, executes this Second Amendment for
purposes of acknowledging, consenting and agreeing to the amendment and
restatement of Sections 5 and 13 of the Lease and agreeing to execute and
deliver the First Amendment to Sublease Agreement in the form attached as
Exhibit “A” hereto, the terms of which are incorporated herein by reference.

 

 

SARGASSO CORPORATION, a

 

Kentucky corporation

 

 

 

 

By:

/s/ William J. Yung

 

Name

William J. Yung

 

Title:

President

 

7

--------------------------------------------------------------------------------


 

STATE OF MISSISSIPPI
COUNTY OF WASHINGTON

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the said
county and state, on this 8th day of August, 2003, within my jurisdiction, the
within named D. John Nichols, who acknowledged that he is President of
Greenville Marine Corporation, a Mississippi corporation, and that for and on
behalf of said corporation and as its act and deed, he executed the foregoing
instrument after having first been duly authorized so to do.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

My commission expires:

11/21/03

STATE OF KENTUCKY

COUNTY OF KENTON

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the said
county and state, on this 11th day of August, 2003, within my jurisdiction, the
within named William J. Yung, who acknowledged that he is President of Wimar
Tahoe Corporation, a Nevada corporation, the sole Manager of Greenville
Riverboat, LLC, a Mississippi limited liability company, and that for and on
behalf of said limited liability company and as its act and deed, he executed
the foregoing instrument after having first been duly authorized so to do.

 

 

 

 

 

 

/s/ Colleen Machcinski

 

 

Notary Public

 

 

 

My commission expires:

 

 

 

 

 

COLLEEN MACHCINSKI

 

 

Notary Public, Kentucky State at Large

 

 

My Commission Expires Sept. 16, 2006

 

 

8

--------------------------------------------------------------------------------


 

STATE OF KENTUCKY

COUNTY OF KENTON

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the said
county and state, on this 11th day of August, 2003, within my jurisdiction, the
within named William J. Yung, III, who acknowledged that he is the President of
Sargasso Corporation, a Kentucky corporation, and that for and on behalf of said
corporation and as its act and deed, he executed the foregoing instrument after
having first been duly authorized so to do.

 

 

 

 

 

 

/s/ Colleen Machcinski

 

 

Notary Public

 

 

 

My commission expires:

 

 

 

 

 

COLLEEN MACHCINSKI

 

 

Notary Public, Kentucky State at Large

 

 

My Commission Expires Sept. 16, 2006

 

 

9

--------------------------------------------------------------------------------